 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   DAVID ALLEN GILLUM,

 9                              Plaintiff,                CASE NO. 2:19-cv-01859-RSM-BAT

10           v.                                           ORDER DENYING THIRD
                                                          MOTION FOR COUNSEL
11   OWENS, ET AL., et al.,

12                              Defendant.

13          Plaintiff proceeds pro se and in forma pauperis in this 42 U.S.C. § 1983 action. Plaintiff
14   has twice moved for appointment of counsel. Dkts. 6, 9. The Court denied both motions. Plaintiff
15   now moves again for appointment of counsel for essentially the same reasons he presented in the
16   prior motions. Dkt. 9. Plaintiff’s motion for appointment of counsel, Dkt. 27, is DENIED
17   WITHOUT PREJUDICE for the reasons stated in this Court’s prior order denying his first
18   motion for counsel. See Dkt. 7.
19          DATED this 10th day of March, 2020.
20

21                                                             A
                                                         BRIAN A. TSUCHIDA
22                                                       United States Magistrate Judge

23



     ORDER DENYING THIRD MOTION FOR
     COUNSEL - 1
